         Case 1:20-cv-00389-LGS Document 15
                                         14 Filed 05/05/20
                                                  05/04/20 Page 1 of 1



                                                             Hogan Lovells US LLP
                                                             390 Madison Avenue
                                                             New York, NY 10017
                                                             T +1 212 918 3000
                                                             F +1 212 918 3100
                          APPLICATION GRANTED
                                                             www.hoganlovells.com
                          Defendant shall answer or otherwise respond to the Complaint
                          by June 12, 2020.
May 4, 2020
                          Dated: May 5: 2020
VIA ECF                          New York, New York
Hon. Lorna G. Schoﬁeld, United States District Judge
United States District Court for the Southern District of New York
  urgood Marshall United States Courthouse
   Foley Square
New York, NY

Re: Bishop v. Blue Note USA, LLC,      -CV-        -LGS

Dear Judge Schoﬁeld:

        We represent the incorrectly named Defendant, Blue Note USA, LLC (hereinafter, the
“Defendant”). Plaintiff, Cedric Bishop (hereinafter, the “Plaintiff”), filed this class action
complaint against Blue Note USA, LLC, alleging that Defendant’s website is not accessible to
the blind (the “Complaint”).

        On April 21, 2020, the Court ordered that the Defendant shall have until May 4, 2020 to
answer or otherwise respond to the Complaint in the above-captioned matter. The parties are
currently in the process of active settlement negotiations. Accordingly, the parties respectfully
request an extension up to and including June 12, 2020 for the Defendant to answer or otherwise
respond to the Complaint. No previous extensions of time have been requested. The Plaintiff
consents to the requested extension date.



Respectfully submitted,

/s/ Kenneth Kirschner

Kenneth Kirschner
kenneth.kirschner@hoganlovells.com
Tel: ( )      -
Fax: ( )       -
Attorneys for Defendant
